Citation Nr: 0929681	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left knee arthritis.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a swollen joint 
condition.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left shoulder 
condition.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back condition.

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left ankle condition.

7.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left elbow condition.

8.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an abnormal 
electrocardiogram (EKG).

9.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a leg cramp condition.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1991. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

In an unappealed August 1992 rating decision, the RO denied 
service connection for numerous conditions including for left 
arm, left ankle, left elbow, left shoulder, leg cramps, 
swollen joints, low back pain and an abnormal EKG.  In the 
August 1992 rating decision, the RO also granted service 
connection for residuals of a meniscectomy of the left knee, 
evaluated as noncompensably disabling effective October 1, 
1991, the day after the Veteran was discharged from active 
military service.  

The Veteran submitted June 2004 claims for entitlement to 
service connection for an upper back condition, an increased 
disability rating for his service-connected left knee 
disability, and to reopen claims for left arm, left ankle, 
left elbow, left shoulder, leg cramps, swollen joints, low 
back pain and an abnormal EKG.  In a May 2005 rating 
decision, the RO granted a 10 percent disability rating for 
the service-connected left knee disability, denied service 
connection for upper back disability, left wrist disability, 
feet cramps and breathing problems including as due to 
exposure to asbestos, and found that new and material 
evidence had not been submitted sufficient to reopen the 
claims for left arm, left ankle, left elbow, left shoulder, 
leg cramps, swollen joints, low back pain and an abnormal 
EKG.  

The Veteran submitted an August 2005 statement requesting 
evaluations of his breathing condition, and "painful joints 
and motion (shoulders, hips, knees, wrist and ankles) due to 
Degenerative Arthritis."  The Veteran also submitted an 
August 2005 notice of disagreement (NOD) disagreeing with the 
decision regarding his left knee, evaluations of "all joint 
pain cramps and swollen joints," shortness of breath 
condition caused by asbestos exposure, and an abnormal EKG.  
The April 2006 SOC addressed entitlement to service 
connection for upper back pain, left wrist pain, foot cramps, 
breathing condition, swollen joints, left shoulder, low back 
pain, left ankle, left elbow, leg cramps, and an abnormal 
EKG. 

In a March 2009 decision, the Board denied the claims for 
service connection for left wrist pain, foot cramps and a 
respiratory disorder.  The Board also remanded the claims for 
entitlement to service connection for an upper back 
disability, entitlement to a disability rating in excess of 
20 percent for a left knee disability, and reopening of 
claims for swollen joints, left shoulder, low back, left 
ankle, left elbow, abnormal EKG and leg cramps for further 
procedural development.

The issues of whether new and material evidence has been 
submitted sufficient to reopen the claims for service 
connection for swollen joints, left shoulder, low back pain, 
left ankle, left elbow, abnormal EKG and leg cramps are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Finally, the Board notes that the Veteran has submitted a 
January 2006 X-ray report by Dr. J.B. which includes an 
impression that the Veteran has degenerative joint disease of 
the right knee and right shoulder.  In addition, the Veteran 
described his right knee condition in a March 2005 statement 
and, as noted above, in an August 2005 statement, the Veteran 
indicated that he submitted evidence in support of his claims 
for arthritis in the "shoulders" and "knees."  In a 
statement received in June 2006, the Veteran's spouse also 
stated that she has observed the Veteran's right knee 
discomfort caused by the Veteran's favoring of the right knee 
because of left knee pain.  The record does not indicate that 
issues of service connection for right knee or shoulder 
disorders have been developed.  The matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee condition is 
manifested by edema, tenderness, flexion greater than 30 
degrees with objective evidence of pain on use and objective 
evidence of pain following repetitive motion; ankylosis, 
subluxation, instability and limitation of left knee 
extension are not shown.  

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's upper back 
condition is unrelated to his active military service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2008).

2.  Entitlement to service connection for an upper back 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sought an increased disability rating for his 
left knee condition.  In an April 2006 rating decision, the 
RO granted a 20 percent disability rating effective the date 
VA received the Veteran's claim, June 30, 2004, however no 
consideration was given whether the criteria of a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  In the Board's March 2009 
remand, the RO was directed to consider the claim for a 
disability rating in excess of 20 percent disabling.  As is 
discussed below, the RO did provide a subsequent supplemental 
statement of the case (SSOC) which provided the Veteran with 
a discussion of the rationale why his left knee condition did 
not meet the criteria for a disability rating in excess of 20 
percent.

The Veteran also seeks service connection for an upper back 
disorder, contending that the physical conditions he endured 
during his active duty service led to his current upper back 
arthritis.

The Board will address preliminary matters and then render a 
decision addressing the issues of entitlement to a higher 
rating for a left knee disability and entitlement to service 
connection for upper back disability.  


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted in the Introduction and immediately above, the Board 
remanded the Veteran's claim for further procedural 
development.  Specifically, the Board ordered VBA to issue a 
statement of the case regarding the issue of entitlement to 
an evaluation in excess of 20 percent for the service-
connected left knee disability.  The Board also directed VBA 
to provide the Veteran with notice pursuant to 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and the Court of Appeals for 
Veterans Claims (Court) holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  As 
indicated above, VBA issued a SSOC addressing the issue of 
whether the Veteran was entitled to a disability rating in 
excess of 20 percent for his service-connected left knee 
disability.  Thus, VBA has substantially complied with the 
Board's remand to that degree.  Moreover, the record 
indicates that VBA sent an April 2009 letter to the Veteran 
informing him of VA's duties to assist him and of what 
evidence was needed to substantiate his claim for service 
connection for an upper back disorder, all in conformance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VBA has 
substantially complied with the Board's remand to that degree 
also.

However, with regard to the Board's other requirement that 
VBA notify the Veteran in compliance with Kent v. Nicholson, 
supra, the Board finds that VBA has not substantially 
complied with the March 2009 Remand Order.  As explained in 
greater detail in the Remand section below, VBA provided the 
Veteran with notice pursuant to Kent regarding the Veteran's 
lumbar back disorder, but failed to provide the Veteran with 
notice regarding his other claims to reopen.  Moreover, VBA 
did not issue a SSOC addressing the low back disorder after 
Kent notice was provided as required by the Court in Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  For those 
reasons, the Board finds that VBA did not substantially 
comply with the March 2009 Order as it pertained to the 
issues of whether new and material evidence has been 
submitted sufficient to reopen the claims for service 
connection for swollen joints, left shoulder, low back pain, 
left ankle, left elbow, abnormal EKG and leg cramps.  Thus, 
these issues are addressed in the remand below.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran a letter dated December 
2004 in which he was informed that in order to substantiate 
his claim for an increased disability rating, the evidence 
needed to show that his service-connected disabilities had 
worsened.  In addition, in a letter dated April 2009, the 
Veteran was informed that to substantiate his claim for 
service connection for an upper back disorder that the 
evidence needed to that he had a current disability, that he 
incurred or aggravated an injury during service, and medical 
evidence that showed a nexus between the current disability 
and the injury during service.  Finally, the April 2009 
letter notified the Veteran how VA determines a disability 
rating and an effective date.  The Board notes that a March 
2006 letter and the April 2009 letter were in compliance with 
the notice requirements stated in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Moreover, as this case involves a claim for an increased 
rating, additional notice is required under section 5103(a).  
Such notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

With regard to the first, third and fourth elements, the 
Board observes that the letters dated December 2004 and March 
2006 provided notice that his claim must be supported by 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life; and, provide examples of the types of medical and 
lay evidence that could establish entitlement to increased 
compensation such as lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

With regard to element three, the Board notes that the 
Veteran submitted a February 2006 statement in which he 
described diagnostic code criteria which pertained to his 
claim for an increased disability rating for his left knee 
disability.  The Board finds that the statement is evidence 
of the Veteran's actual knowledge of the relevant diagnostic 
code criteria pertaining to his case and that such knowledge 
is evidence that no prejudicial error for failure to provide 
specific notice of the diagnostic code criteria to the 
Veteran has resulted.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

All notice was provided prior the date of the last 
adjudication of the Veteran's claims, May 2009.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his service connection claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

With regard to the duty to assist, the Board observes that 
the RO obtained the Veteran's service treatment records, VA 
treatment records, and private medical records identified or 
provided by the Veteran.  In addition, the Veteran was 
provided a medical examination in January 2005 and December 
2008 pertaining to his claim for an increased disability 
rating and for his claim for service connection for an upper 
back disorder.  See 38 C.F.R. § 3.159(c) (4).  The Board 
observes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As discussed below, the Board finds that these 
examinations were adequate for purposes of the Board's 
decision.  The examinations included a review of the 
Veteran's medical history and a review of the claims folder.  
Furthermore, the examinations include findings sufficient to 
rate the Veteran's knee disability under the appropriate 
diagnostic criteria and contain an opinion regarding the 
relationship, or lack thereof, between a current upper back 
disability and service.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his June 2006 VA Form 9, the Veteran indicated he did not 
want a hearing before a Board member.  

The Board will proceed to a decision on the merits of the 
issues on appeal.


Claim for Higher Rating for Left Knee Arthritis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).


The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The Veteran's left knee disability is currently rated under 
Diagnostic Code 5014 which evaluates osteomalacia.  See 
38 C.F.R. § 4.71a.  Disabilities rated under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
the affected parts as arthritis, degenerative (Diagnostic 
Code 5003).  Under Diagnostic Code 5003, degenerative 
arthritis is established by X-ray findings and rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a 20 percent rating if limited to 15 degrees, a 
30 percent rating if limited to 20 degrees, a 40 percent 
rating if limited to 30 degrees, and a 50 percent rating if 
limited to 45 degrees. 

Normal range of motion for the knee is defined as flexion to 
140 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71, Plate II (2008).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran generally contends that his service-connected 
knee condition has worsened and that he is entitled to a 
higher disability rating.  The Board finds that the evidence 
supports application of Diagnostic Codes 5014 and 5003.  The 
medical evidence establishes that the Veteran underwent left 
knee meniscectomy during service.  By the Veteran's own 
accounts, the principal residuals of his left knee disability 
are pain, stiffness and occasional buckling of the knee, with 
increasing pain upon increased use.  Medical evidence shows 
limited range of motion of the left knee.  

Accordingly, the Board believes that a rating under 
Diagnostic Code 5014 is the most appropriate diagnostic code.

The medical evidence includes a January 2005 VA examination 
which reports that the Veteran complained that his knee gets 
stiff if he sits for longer than 30 minutes, has always had 
some swelling on the knee joint, that he uses a knee 
"sleeve" when he walks at night or goes to the gym, and 
that he experiences pain when he goes up and down stairs.  
The examiner stated the Veteran related that he "has no 
particular flare-ups," and that the pain level he 
experiences is dependent upon the amount of usage.  The 
examiner reported that the Veteran "is able to fully flex in 
the sited (sic) position," and reported flexion to 140 
degrees and extension to 0 degrees, with objective evidence 
of pain beginning at 120 degrees of flexion.  The examiner 
also stated that the Veteran "is able to do a deep knee bend 
by touching the furniture, but cannot go further than 40 
degrees flexion of the left knee because of pain."  The 
examiner noted slight swelling, no instability, a normal gait 
after an initial limp.

The Veteran submitted the January 2006 X-ray report of Dr. 
J.B. which included the impression that the Veteran's left 
knee indicated "very mild medial compartment degenerative 
narrowing."  

The record also includes a December 2008 VA examination 
report which reports left knee flexion to 90 degrees and 
normal extension with objective evidence of pain with active 
motion, and with objective evidence of pain following 
repetitive motion.  The examiner also reported that the 
Veteran's left knee range of motion was limited to 80 degrees 
of flexion after repetitive motion.  In addition, the 
examiner reported swelling and tenderness of the left knee, 
but no instability.  However, the examiner characterized the 
Veteran's gait as "antalgic."

In order to warrant a higher rating than the 20 percent 
currently assigned, the evidence must show flexion limited to 
15 degrees or less.  The recorded range of motion of motion 
findings during both the 2005 and 2008 examination exceed 15 
degrees.  In fact, at its worst, the Veteran's flexion was 
limited to 40 degrees when squatting.  Thus, the Board 
concludes that the criteria for an evaluation in excess of 20 
percent based on limitation of flexion under Diagnostic Code 
5260 are not warranted.  Furthermore, the evidence also shows 
that in both examinations, the Veteran's extension was 
normal, or 0 degrees.  Without limitation of extension to 10 
degrees or more, a compensable rating under Diagnostic Code 
5261 is not warranted. 

The Board observes that separate ratings for limitation of 
flexion and for limitation of extension may be assigned for 
the same joint. VAOPGCPREC 9-04 (2004). The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  To warrant 
the minimal compensable rating (i. e., 10 percent), flexion 
must be limited to 45 degrees and extension limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
While the Veteran's has limited range of motion for flexion 
of the left knee, the evidence does not show a compensable 
level of extension of the left knee.  On the contrary, both 
VA examination indicated extension to 0 degrees.  
Furthermore, the December 2008 examination notes that 
extension remained to 0 degrees following repetitive motion.  
As the Veteran does not limitation of extension, a separate 
compensable rating based on limited extension is not 
warranted.  

The Board has also considered the propriety of Diagnostic 
Code 5257 [Knee, other impairment of: Recurrent subluxation 
or lateral instability].  VA General Counsel issued a 
Precedential Opinion in July 1997 which held that a claimant 
who had arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 
23-97.  In this case, the objective medical evidence does not 
support a finding of instability.  On the contrary, despite 
complaints of his knee feeling as though it was going to 
buckle, both the January 2005 and December 2008 examination 
reports found that the Veteran had no instability of the 
knee.  Likewise, there is no evidence of any subluxation of 
the knee.  Accordingly, the Veteran is not entitled to a 
separate rating for instability or subluxation of the left 
knee.

Likewise, the Board observes that the evidence does not show 
ankylosis of the left knee, malunion of the tibia and fibula 
with marked knee or ankle disability or non union of the 
tibia and fibula.  Accordingly, ratings under Diagnostic 
Codes 5256 (Ankylosis of the knee) and 5262 (Impairment of 
the tibia and fibula) are not warranted.

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The evidence shows the Veteran's 
complaints of and objective evidence of knee pain and 
stiffness.  But neither the January 2005 examiner nor the 
December 2008 examiner reported any evidence of fatigue or 
lack of endurance.  While additional limitation following 
repetitive motion was demonstrated after repetitive motion in 
December 2008, his range of motion was limited to only 155 
degrees of flexion, well above what is necessary to establish 
a higher rating.  Even considering his difficulty squatting, 
he was able to flex to 40 degrees, well beyond the 15 percent 
required for a higher rating.  With regard to incoordination, 
the Board notes that the December 2008 examiner characterized 
the Veteran's gait as "antalgic."  However, there is no 
other clinical evidence regarding the effect, if any, the 
nature of the Veteran's gait has on use of the left knee 
except that the December 2008 examiner noted that the Veteran 
exhibited a limp that cleared up after the knee had "warmed 
up."  In sum, the Board finds that the clinical evidence 
does not objectively support a higher rating. 

The Board additionally observes that the Veteran reported 
that he wears a knee brace only when he is going to use the 
knee in a walk or when he is in the gym.  There is no 
evidence that the Veteran uses a cane or wears corrective 
shoes, and the record evidence does not show that he has been 
prescribed to participate in physical therapy to strengthen 
muscles surrounding the knee joint.  For these reasons, the 
Board finds that additional disability is not warranted under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected left knee disability.  The medical 
evidence fails to demonstrate that the symptomatology of the 
Veteran's disability is of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's service-connected left knee disability is 
specifically contemplated under the rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left knee disability.  In addition, 
the January 2005 examiner reported that the Veteran indicated 
he did not miss work because of his left knee, the December 
2008 examiner reported that the Veteran indicated that the 
Veteran's non-service-connected left ankle was the primary 
cause of loss of work.


Claim for Service Connection for Upper Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran essentially contends that he suffers high back 
pain as a result of physical activity he participated in 
during his active duty service.  He does not contend a 
specific injury occurred during service which precipitated 
the pain he currently experiences.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the evidence includes the 
findings of the December 2008 VA examiner who noted that the 
Veteran complained of mid-back pain which he characterized as 
severe and which lasted three-to-seven days on about a yearly 
basis.  An inspection of the Veteran's spine resulted in 
findings of no ankylosis, spasms and guarding, pain with 
motion, tenderness without weakness.  The examiner diagnosed 
the Veteran with "early back DJD [degenerative joint 
disease].  Thus, element (1) is satisfied.

With regard to element (2), the Veteran's service treatment 
records include a single July 31, 1978, entry regarding 
treatment for upper left back pain.  The military medical 
examiner provided an impression of muscle spasm.  The record 
also includes a retirement physical report of medical history 
where the Veteran reported that he had recurrent back pain.  
Thus, the Board finds that Hickson element 2 has been 
satisfied.

With regard to Hickson element (3), the Board notes that the 
only medical evidence regarding the etiology of the Veteran's 
back condition was an opinion stated by the December 2008 VA 
examiner.  In pertinent part, the examiner specifically 
stated that "[T]he . . . upper and lower back condition IS 
LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR 
A RESULT OF military service."  [Emphasis in original].  The 
examiner explained that after review of the service record 
and the Veteran's VA claims folder, "there is no specific 
incident which stands out as a situation which would be 
considered a qualifying event for any sort of back 
condition."  The examiner also opined that Veteran's 
condition is a factor of age and not due to any incident 
during service.  The Board finds this opinion highly 
probative as it was rendered by a physician who examined the 
Veteran, elicited a medical history from the Veteran, and 
reviewed the claims folder including contemporaneous service 
treatment records.  

The Board has considered the Veteran's statements to the 
extent that he contends that his current upper back problems.    
In this regard, the Board observes that it is charged with 
the duty to assess the credibility and weight given to 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit, 
citing Madden, recognized that the Board had inherent fact-
finding ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

In light of the other evidence of record, the Board finds 
that the Veteran's regarding the in-service etiology of a 
current upper back disability lack credibility.  While the 
Veteran was treated once in 1978 for upper back claim, 
subsequent records do not show any follow up treatment.  
Furthermore, the Veteran signed several reports of medical 
history after 1978, yet none of them indicate that the 
Veteran had back pain until his final report of medical 
history signed shortly before he filed a claim with VA near 
his retirement.  The Court has held that contemporaneous 
evidence has greater probative value than history as reported 
by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).

Likewise, there are no contemporaneous medical records 
documenting any complaint or treatment for an upper back 
condition for decades following service.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Similarly, the Board 
observes that the Veteran failed to report upper back pain in 
a 1991 claim for VA benefits in which he claimed service 
connection for well over a dozen other conditions.  

To the extent that the Veteran's statements can be considered 
evidence of a nexus between his service and his current back 
condition, it has been held that lay witnesses without 
qualifying experience or education are not qualified to 
provide medical opinions regarding the etiology of a physical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements have little probative value and certainly do not 
outweigh the medical opinion of the VA medical examiner.  
Thus, Hickson element (3) is also not satisfied and the claim 
fails for this reason as well.
For the reasons stated above, the Board finds that 
entitlement to service connection for an upper back disorder 
is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee disability is denied.

Entitlement to service connection for an upper back disorder 
is denied.


REMAND

Reasons for remand

As indicated in the section above entitled "Stegall 
concerns," the Board has found that VBA failed to 
substantially comply with the March 2009 remand order because 
no notice was provided to the Veteran pursuant to the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding whether new and material evidence has been 
submitted sufficient to reopen the claims for service 
connection for swollen joints, left shoulder, left ankle, 
left elbow, abnormal EKG and leg cramps.  Additionally, 
although Kent notice was provided regarding the Veteran's 
claim to reopen a service connection claim for a low back 
condition, no subsequent readjudication was completed as 
required by Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

For those reasons, the Board remands the claims to reopen to 
VBA for provision of notice in compliance with Kent; 
specifically to include notice to the Veteran of what new and 
material evidence is needed to substantiate his claims for 
swollen joints, left shoulder, left ankle, left elbow, 
abnormal EKG and leg cramps.  In addition, VBA should provide 
the Veteran with a supplemental statement of the case 
addressing the issues of whether new and material evidence 
has been submitted sufficient to reopen the claims for 
service connection for swollen joints, left shoulder, left 
ankle, low back pain, left elbow, abnormal EKG and leg 
cramps.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
notice pursuant to the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the Veteran's claims of whether 
new and material evidence has been 
submitted sufficient to reopen the claims 
for service connection for swollen joints, 
left shoulder, left ankle, left elbow, 
abnormal EKG and leg cramps.  The notice 
should be associated with the Veteran's VA 
claims folder.

2.  After completion of the foregoing, and 
any other development deemed necessary, 
VBA should issue a supplemental statement 
of the case addressing the issues of 
whether new and material evidence has been 
submitted sufficient to reopen the claims 
for service connection for swollen joints, 
left shoulder, left ankle, low back pain, 
left elbow, abnormal EKG and leg cramps, 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


